Citation Nr: 1326589	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1964 to October 1966.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

After review of the record, the Board finds that additional development is needed.  The Veteran contends that he suffered a right ankle fracture when landing after a parachute jump during service and has had right ankle problems since that time.  See, e.g., January 2010 VA medical examination report.  In written statements submitted during the course of the appeal, the Veteran has stated that he had right ankle surgery and was hospitalized for several months during service while stationed at Fort Campbell, Kentucky, around the year 1965.  See the June 2009 VA Form 21-4138 and June 2010 VA Form 21-4138.  He has submitted a copy of his U.S. Government Motor Vehicle Operator's Identification Card issued in January 1965, which shows the location of the issuing unit as Fort Campbell, KY.  He has also stated that he received medical treatment and therapy for the right ankle at the Letterman Army General Hospital in California.  

The Veteran has asked that the identified treatment records be obtained to help substantiate the claim.  The RO has not yet attempted to obtain them, and there are no references to a right ankle injury or surgery related thereto in the Veteran's service treatment records.  In consideration of the foregoing, the Board finds that a remand to attempt to obtain the identified records is warranted.     

Accordingly, the issue of service connection for a right ankle disorder is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request from the appropriate facility or repository of records any and all records of medical treatment and/or hospitalization of the Veteran from January 1965 to October 1966 at the Blanchfield Army Community Hospital in Fort Campbell, Kentucky and the Letterman Army General Hospital in San Francisco, California.   

Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  If, and only if, the additional treatment records identified in action (1) above are obtained, schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the right ankle disorder.  The relevant documents from the record should be provided to the examiner and should be reviewed by the examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the VA examiner should offer an opinion on the following question: 

For each diagnosis of a right ankle disorder, is it as likely as not (i.e., to a probability of 50 percent or greater) that it had its onset during service or is otherwise causally related to service?  

The examiner should explain the basis for the opinion.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

3.  After completion of the above development, the remanded claim should be readjudicated.  If any benefit sought on appeal is denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

